STONE, J.—
The statute under which this suit was brought is highly penal.—Code of 1876, §§ 2222-3. The penalty is denounced against the mortgagee, who fails to enter satisfaction on the mortgage, under the circumstances shown in the statute. To recover a statutory penalty, the party complaining must bring himself within the letter of the statute; for such statutes are construed strictly.—Fairly v. Davis, 6 Ala. 375; Russell v. Irby, 14 Ala. 131; Jones v. Brooks, 30 Ala. 588; Connoly v. A. & T. Rivers R. R. 29 Ala. 373; 2 Brick. Dig. 464, § 6; Authorities on brief of counsel. The statute does not authorize the institution of a suit against the transferee of the mortgage.
The .remedy in this case being statutory and penal, and* the complaint showing on its face that the action is improperly brought against a person who is in no sense liable, the-complaint does not contain a substantial cause of action. Code of 1876, §3158. Under no allowable amendment or-change of pleadings can this action be maintained. A judgment recovered in this suit, would have been arrested or- reversed on error. Hence, no matter what rulings the City Court made against the plaintiff below, it was, at most, error-without injury. For such error this court will not reverse-1 Brick. Dig. 780, § 96.
Affirmed.